EXHIBIT 13.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Bonso Electronics International, Inc., a British Virgin Islands international business company (the “Corporation”), does hereby certify, to such officer's knowledge, that: The Annual Report on Form 20-F for the year ended March 31, 2010 (the “Form 20-F”) of the Corporation fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended and information contained in the Form 20-F fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date:October 15, 2010 _/s/ Anthony So Anthony So President, Chief Executive Officer and Treasurer
